Citation Nr: 0725240	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  03-10 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for sensory small fiber neuropathy.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for nongranular iritis with refractive error and 
photophobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) St. Paul, Minnesota, 
Regional Office (RO), that determined that the requisite new 
and material evidence had not been received to reopen the 
previously denied claims of entitlement to service connection 
for sensory small fiber neuropathy and entitlement to service 
connection for nongranular iritis with refractive error and 
photophobia.  

In March 2006, the veteran appeared at the RO for a video 
conference Board hearing conducted by the undersigned.  In 
May 2006, the Board remanded the appeal for additional action 
prior to appellate review. 


FINDINGS OF FACT

1.  Service connection for sensory small fiber neuropathy and 
nongranular iritis with refractive error and photophobia was 
denied by a February 2000 rating decision. 

2.  The evidence received since the February 2000 denial is 
not so significant that it must be considered in order to 
fairly decide the merits of the claims.




CONCLUSION OF LAW

New and material evidence not having been received to reopen 
the finally denied claims of entitlement to service 
connection for sensory small fiber neuropathy and nongranular 
iritis with refractive error and photophobia, the claims 
remain denied.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  However, despite 
the finality of a prior decision, a claim will be reopened 
and the former disposition reviewed if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The United States Court of Appeals for Veterans 
Claims has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

For claims filed prior to August 29, 2001, such as the 
veteran's, new and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  


New and Material Evidence to Reopen the Claim for Service 
Connection for Sensory Small Fiber Neuropathy.

As noted, a February 2000 rating decision denied service 
connection for small fiber neuropathy, claimed as loss of 
feeling and sensitivity to temperature.  The rating decision 
determined that this condition was a congenital or 
developmental defect unrelated to military service and not 
subject to service connection.  It was noted that a September 
1999 rating decision had denied service connection for loss 
of feeling and sensitivity.  Service medical records had 
showed no evidence of this condition and, at a VA examination 
in September 1999 for peripheral nerves, the veteran had 
indicated that from an early age he could not tell pain or 
temperature feelings.  He could not feel cuts, bruises, hot 
or cold.  He never had cramps, and a fracture did not hurt.  
On the physical examination, he could tell position but could 
not tell hot or cold, sharp or dull very well, but did have 
some perception of nail scratching.  He did have some 
sensation to light and sharp touch in the arms and proximal 
legs.  The examiner concluded that the veteran had some 
insensitivity which was congenital or familial.  On the 
February 2000 rating decision, it was noted that October 1998 
and 1999 VA treatment records indicated that this problem was 
sensory small fiber neuropathy and was a very unusual 
condition that usually occurred in families.  It was 
determined that while the insensitivity may have aggravated 
an in-service injury (which was service connected); no 
evidence had been presented that the small fiber neuropathy 
had been aggravated beyond its normal progress in service.  
The veteran was notified of this rating decision and his 
appellate rights in March 2000, and he did not appeal.  As 
such, the February 2000 rating decision became final.  
38 U.S.C.A. §§ 5108, 7105.

Evidence received since the February 2000 rating decision 
pertinent to this claim includes a VA treatment record dated 
in October 2001, wherein it was indicated that there was no 
evidence of sensory neuropathy.  The veteran's symptoms were 
consistent with congenital indifference to pain.  A November 
2002 VA examination yielded the impression that inability to 
feel pain was likely a congenital condition.  It was felt 
that his total neuropathy was in no way aggravated by 
military service.  In August 2005, it was noted that the 
veteran felt no pain and the past medical history was said to 
include hereditary sensory neuropathy.  Hereditary sensory 
neuropathy was again assessed in February 2006.  

The veteran testified before the undersigned in March 2006 
that prior to service, he had some pain perception but 
"nothing to write home about."  (Transcript at page 4.)  
When he injured his toe in service, he did not notice it 
until the evening of the same day.  He had admitted to a 
corpsman that he had no pain, and was told that this meant he 
had no injury.  He felt that the absence of any pain at all 
from this injury signaled a worsening of his insensitivity.  
(Transcript at pages 10-11.)

The Board has reviewed all of the evidence that was of record 
at the time of the February 2000 final rating decision as 
well as the evidence received since then.  Considering that 
evidence and the reasons for the prior denial, the Board 
finds that the additional evidence is clearly not new and 
material.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.156(a) (2001).  
Therefore, the denial remains final.  38 U.S.C.A. §§ 5108, 
7105.  The additional evidence has elaborated on the 
veteran's current insensitivity but in no way relates it to 
service other than by the veteran's contentions, which were 
already known at the time of the prior denial.  Regarding 
these contentions already being known, the Board points to 
the veteran's November 1999 statement that "although I may 
not have had sensory perception to deal effectively with 
pain, there was no incidence in my youth that required me to 
look at personal injury quite to the degree the dislocation 
sustained on active duty did, I feel that this condition 
needs to be looked at as a disability."  The veteran added, 
"to say that the incidence of neglecting my injury is not an 
aggravation of a pre-existing condition is not appropriate."  
While the Board is sympathetic to the veteran that he feels 
that he has neuropathy that was aggravated in service, the 
Board sees nothing in the additional evidence that bears 
directly and substantially upon the specific matter under 
consideration; which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Ibid.  The Board stresses that in this instance, the 
specific matter under consideration is whether current 
insensitivity is related to service, by either incurrence or 
aggravation.  


New and Material Evidence to Reopen the Claim for Service 
Connection for Nongranular Iritis with Refractive Error and 
Photophobia.

A long history of rating decisions preceded the February 2000 
rating decision, the finality of which is being considered 
here.  A November 1981 rating decision determined that 
service medical records did not describe any disease or 
injury to the eyes.  The veteran had been examined in 
September 1965 because of a brief episode of blurred vision 
associated with a headache, but the cause of the blurriness 
was not determined.  There was no indication of photophobia 
and, at service separation, his vision was fully correctable.  
No visual problems were noted in the original claim for 
service connection and general VA examination on 
hospitalization in March 1967 was within normal limits in 
pertinent part.  Service connection was denied at that time 
for refractive error (myopia) as a congenital or 
developmental disorder with claimed photophobia not shown as 
a disability, as such.  

A December 1981 confirmed rating decision noted complaints of 
photophobia to VA providers in 1981 but found that in the 
absence of any underlying disease or injury that could be 
ascribed to active duty, there was no basis to establish 
service connection for photophobia.  

A January 1982 rating decision further noted that according 
to a private optometrist, the veteran had been photophobic 
since 1967, requiring him to wear dark glasses.  A November 
1981 record of the University of Minnesota Boynton Health 
Service was noted to show complaints of photopia and 
headaches behind each eye with reading, and mild, chronic 
nongranulomatous iritis was diagnosed.  Tinted reading 
glasses and Homatropine were prescribed.  Finding that no 
military incurrence or aggravation was shown, service 
connection remained denied.  

A confirmed rating decision in April 1982 noted that the 
veteran had consulted a private physician in January 1981 
because of a five-year history of intermittent "blind 
spots."  Refractive error and possible ophthalmic migraine 
variant were diagnosed but central visual fields were normal.  
It was determined that this evidence provided no basis for 
the establishment of service connection and the denial was 
continued.    

An August 1988 letter from a VA physician stated that the 
veteran was being followed for a number of conditions, 
including iritis, and a VA eye examination in April 1999 
assessed anterior uveitis, nongranulomatous.  The veteran was 
noted to have a history of gout and arthritis which could 
explain the episodes of anterior uveitis.  

In February 2000, a rating decision denied a request to 
reopen the claim based on the finding of no new and material 
evidence having been received to allow reopening.  In March 
2000, the veteran was advised of this rating decision and his 
right to appellate review and he did not appeal.  As such, 
the February 2000 rating decision became final.  38 U.S.C.A. 
§§ 5108, 7105.  

Since February 2000, the VA has received a copy of a 
December 1981 statement from Boynton Health Service, which 
restated the diagnosis of iritis.  In February 2002, the VA 
examination of the eyes showed an impression of subjective 
photophobia and history of nongranulomatous anterior uveitis.  
No objective sequelae of any anterior uveitis were noted.  It 
was noted that the veteran closed his eyes when the slit lamp 
was on during documentation but that after the VA 
examination, when the physician was talking with the veteran 
in the well-lighted room, the veteran had his eyes open and 
showed no signs of photophobia.  

A November 2002 VA examination of the eyes disclosed 
diagnoses of diabetes mellitus with background diabetic 
retinopathy in both eyes, history of iritis without current 
evidence, and myopia, presbyopia and astigmatism.  

December 2003 VA treatment assessed mild iritis in the left 
eye.  An addendum later that month indicated that there was 
no strong evidence of severe iritis in the past and that 
there was no iritis at present.  In May 2005, the veteran 
requested a statement that he could not read because it would 
cause his iritis to flare up.  The physician stated that he 
could not confirm this based on the record, and the veteran 
declined dilation to examine him, stating that he controlled 
iritis flare-ups by "controlling his visual environment."  
He was advised that dilation might be needed in future.  In 
September 2005, the veteran requested certification of his 
iritis being caused by near reading.  The impression was 
iritis--old.  In November 2005, the assessment was posterior 
vitreous detachment, right, blepharitis, dry eyes, pigmentary 
dispersion glaucoma, and history of uveitis.  

As noted, in March 2006, at the video hearing before the 
undersigned, the veteran testified that in the summer of 1964 
or 1965, he was working in direct sunlight in service and had 
severe eye pain.  He was worked up for diabetes but he did 
not have it at that time.  He was told he had bad eyes and to 
wear sunglasses, which was the first time he had worn these 
in his life.  The veteran wore these to the hearing as well.  
In about 1980, he sought treatment while in college and then 
learned he had iritis.  In the 14 years between discharge and 
treatment, he was at various jobs and went for additional 
schooling, although he did not do a lot of reading in those 
years.  He noted that in service, sunlight as opposed to 
reading had been the problem.  He treated himself by 
controlling his visual environment.  If he had symptoms, they 
were very severe, but he had none at the time of the hearing.  
He felt the condition was only detectable during his 
suffering from it.  

At VA treatment in June 2006, the veteran was assessed as 
having allergic conjunctivitis with a single bleb on the 
right sclera.  This was improved in July 2006, and cataracts 
were noted at that time.  

The Board has reviewed all of the evidence that was of record 
at the time of the February 2000 final rating decision as 
well as the evidence received since then.  Considering that 
evidence and the reasons for the prior denial, the Board 
finds that the additional evidence is clearly not new and 
material.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.156(a) (2001).  
Therefore, the denial remains final.  38 U.S.C.A. §§ 5108, 
7105.  The additional evidence has elaborated on the 
veteran's claimed eye conditions but in no way relates them 
to service other than by the veteran's contentions, which 
were already known at the time of the prior denial.  While 
the Board is sympathetic to the veteran that he feels that he 
has chronic iritis with photophobia that began in service and 
is only detectable when he has flare-ups, the Board sees 
nothing in the additional evidence that bears directly and 
substantially upon the specific matter under consideration; 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Ibid.  The 
Board stresses that in this instance, the specific matter 
under consideration is whether iritis, refractive error, and 
photophobia are related to service.  


Veterans Claims Assistance Act of 2000 (VCAA) 

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Letters dated in September 2001 and July 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Finally, the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

Although only the former of these two letters was sent prior 
to initial adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claims were readjudicated and a 
supplemental statement of the case was provided to the 
veteran in February 2007.  The July 2006 VCAA letter advised 
the veteran regarding effective dates and disability ratings.  
See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations, as noted above, 
under 38 C.F.R. § 3.159(c)(4).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Sanders v. Nicholson, No. 06-7001, U.S. Fed. Cir. (May 15, 
2007); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

ORDER

The appeal is denied as to all issues.


____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


